Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on January 6, 2022, the following has occurred: claim(s) 1, 4, 8, 11, 15, and 17 have been amended. Now, claim(s) 1-5, 7-12, 14-18, and 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. (U.S. Patent Pre-Grant Publication No. 2018/0307995) in view of Alsafadi (U.S. Patent Pre-Grant Publication No. 2008/0097965) in further view of McNair et al. (U.S. Patent Publication No. 10,957,449).
As per independent claim 1, Conroy discloses a method for implementing intelligent clinical practice guidelines by a processor, comprising: receiving, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice ), and the retrospective database possessing patient records to encompass the ordered sequence of medical events associated with the patient as the features can be extracted from the historical patient information.); training an artificial neural network, in a first training phase under a supervised artificial intelligence-based machine learning operation, using a vector representation of the features extracted from the one or more patient pathways and labels characterizing a type of the one or more patient pathways, wherein the artificial neural network generates one or more patient pathway models learned (See Paragraph [0031]: A process is described to utilize a training database that stores one or more context training data sets that are used to train machine learning models and each set of context training data may include individual training examples that are labeled with particular context labels and the labels aid in identifying context of the training example, which the Examiner is interpreting this process to encompass the claimed portion as the process is supervised by machine learning.) using the historical data containing only structured data stored in the database; and training the artificial neural network, in a second training phase under the supervised artificial intelligence-based machine learning operation, using the collection of CPGs inclusive of vector 
While Conroy teaches a method for machine learning identification of similarities between a current patient in a certain medical context with a retrospective patient database that 
Alsafadi teaches a method for identifying, during a runtime phase under the supervised artificial intelligence-based machine learning operation, selected portions of clinical practice guidelines (CPGs) (See Paragraph [0037]: A process is described to automatically make selections and determine the relevant information/parts of a guideline by establishing context, which the Examiner is interpreting the determination of relevant information/parts to encompass identifying selected portions of CPGs.) according to matches determined from similarity metrics between the vector representations of the one or more CPG models and the vector representation of one or more patient pathway models (See Paragraph [0032]: The guideline database is preferably searchable for finding and selecting a particular guideline or the guideline that best meets criteria for guidance in the patient's current treatment and a context best matching a combination of at least one of a patient context, user context, care context, etc., which the Examiner is interpreting to encompass the claimed portion of matching vectors based on similarity when combined with the vector teachings of Conroy as disclosed above.), wherein a sorted list of those of the selected portions of the CPGs being most similar to the ordered sequence of medical events of the one of more patient pathways is provided as output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy to include identifying selected portions of clinical practice guidelines (CPGs) according to matches determined from similarity metrics between the vector representations of the one or more CPG models and the vector representation of one or more 
While Conroy/Alsafadi discloses the method as described above, Conroy/Alsafadi may not explicitly teach […] one or more patient pathway models learned using the historical data containing only structured data stored in the database; and […] one or more CPG models learned using only unstructured data stored in the database and at least one external data source; and […] CPGs describing potential treatments not yet administered to a new patient […].
McNair teaches a method for […] one or more patient pathway models learned using the historical data containing only structured data stored in the database (See col. 24, ll. 41-53: At a high level, embodiments of mapping service to facilitate discovery of new knowledge first by performing concept mapping on the data to determine structured data, which may be codified with a standard clinical nomenclature, which the Examiner is interpreting to encompass the claimed portion when combined with Conroy/Alsafadi.); […] one or more CPG models learned using only unstructured data stored in the database and at least one external data source (See col. 24, ll. 54-67 and col. 25, ll. 1-12: Mapping service receives data from one or more data sources and determines mapped content, a data source may provide data in real-time or near real-time, the data may be unstructured and unstructured data is processed using natural language processing or other data extraction, which the Examiner is interpreting the one or more data sources to encompass the database and at least one external data source when combined with 
As per claim 2, Conroy/Alsafadi/McNair discloses the method of claim 1 as described above. Conroy may not explicitly teach including learning the one or more CPG models using a set of the CPGs.
Alsafadi teaches a method for further including learning the one or more CPG models using a set of the CPGs (See Paragraph [0018]: The clinical decision support system has access to a set of medical care guidelines and/or knowledge base.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of 
As per claim 3, Conroy/Alsafadi/McNair discloses the method of claim 1 as described above. Conroy further teaches wherein the database includes a plurality of patient profiles, and further including learning the one or more patient pathway models from collected data from the plurality of patient profiles (See Paragraph [0030]: A retrospective patient database is available for storing patient data and can take the form of a convention hospital information system that is used to store electronic medical records.).
As per claim 4, Conroy/Alsafadi/McNair discloses the method of claim 1 as described above. Conroy may not explicitly teach matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model.
Alsafadi teaches a method for matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model (See Paragraph [0032]: The guideline that is chosen from the guideline database for treatment within a context best matching a combination of at least one of a patient context, user context, care context, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy to include matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model as taught by Alsafadi to be combined with Conroy's machine learning model's training data sets and similarity metrics. One of ordinary skill in the art before the effective filing date of the claimed invention would have 
As per claim 5, Conroy/Alsafadi/McNair discloses the method of claim 1 as described above. Conroy may not explicitly teach ranking the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data.
Alsafadi teaches a method for ranking the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data (See Paragraph [0018]: The CDSS may operate in a manual mode where a clinician is provided with an ability to effectively handle and extract information which is most valuable in view of user­ input context, or choice of a guideline for a critical pathway, and readily make any information in the guideline and/or knowledge base, which the Examiner is interpreting extracting information based on the value of the information to encompass including a list of selected portions of CPGs, and interpreting the clinician's choices as feedback data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Conroy to include ranking the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data as taught by Alsafadi to be combined with Conroy's similarity metric outputs. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
As per independent claim 8, Conroy discloses a system for implementing intelligent clinical practice guidelines comprising: one or more computers with executable instructions that when executed cause the system to: identify, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein 
While Conroy teaches a system for machine learning identification of similarities between a current patient in a certain medical context with a retrospective patient database that includes other patient medical issues and medical procedures, Conroy may not explicitly teach identify selected portions of clinical practice guidelines (CPGs) according to matches determined from similarity metrics between the vector representations of the one or more CPG models and the vector representation of one or more patient pathway models.
Alsafadi teaches a system to identify selected portions of clinical practice guidelines (CPGs) (See Paragraph [0037]: A process is described to automatically make selections and determine the relevant information/parts of a guideline by establishing context, which the Examiner is interpreting the determination of relevant information/parts to encompass identifying selected portions of CPGs.) according to matches determined from similarity metrics between the vector representations of the one or more CPG models and the vector representation of one or more patient pathway models (See Paragraph [0032]: The guideline database is preferably searchable for finding and selecting a particular guideline or the guideline that best meets criteria for guidance in the patient's current treatment and a context best matching a combination of at least one of a patient context, user context, care context, etc., which the Examiner is interpreting to encompass the claimed portion of matching vectors based on similarity when combined with the vector teachings of Conroy as disclosed above.), wherein a sorted list of those of the selected portions of the CPGs being most similar to the ordered sequence of medical events of the one of more patient pathways is provided as output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Conroy to include identifying selected portions of clinical practice guidelines (CPGs) according to matches determined from similarity metrics between the vector 
While Conroy/Alsafadi discloses the system as described above, Conroy/Alsafadi may not explicitly teach […] one or more patient pathway models learned using the historical data containing only structured data stored in the database; and […] one or more CPG models learned using only unstructured data stored in the database and at least one external data source; and […] CPGs describing potential treatments not yet administered to a new patient […].
McNair teaches a system for […] one or more patient pathway models learned using the historical data containing only structured data stored in the database (See col. 24, ll. 41-53: At a high level, embodiments of mapping service to facilitate discovery of new knowledge first by performing concept mapping on the data to determine structured data, which may be codified with a standard clinical nomenclature, which the Examiner is interpreting to encompass the claimed portion when combined with Conroy/Alsafadi.); […] one or more CPG models learned using only unstructured data stored in the database and at least one external data source (See col. 24, ll. 54-67 and col. 25, ll. 1-12: Mapping service receives data from one or more data sources and determines mapped content, a data source may provide data in real-time or near real-time, the data may be unstructured and unstructured data is processed using natural language processing or other data extraction, which the Examiner is interpreting the one or more data 
As per claim 9, Conroy/Alsafadi/McNair discloses the system of claim 8 as described above. Conroy may not explicitly teach wherein the executable instructions further learn the one or more CPG models using a set of the CPGs.
Alsafadi teaches a system wherein the executable instructions further learn the one or more CPG models using a set of the CPGs (See Paragraph [0018]: The clinical decision support system has access to a set of medical care guidelines and/or knowledge base.). It would have 
As per claim 10, Conroy/Alsafadi/McNair discloses the system of claim 8 as described above. Conroy	further teaches wherein the database includes a plurality of patient profiles, and wherein the executable instructions further learn the one or more patient pathway models from collected data from the plurality of patient profiles (See Paragraph [0030]: A retrospective patient database is available for storing patient data and can take the form of a convention hospital information system that is used to store electronic medical records.).
As per claim 11, Conroy/Alsafadi/McNair discloses the system of claim 8 as described above. Conroy may not explicitly teach wherein match a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model.
Alsafadi teaches a system wherein match a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model (See Paragraph [0032]: The guideline that is chosen from the guideline database for treatment within a context best matching a combination of at least one of a patient context, user context, care context, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Conroy to include matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model as taught by Alsafadi to be combined with Conroy's machine learning model's training data sets and 
As per claim 12, Conroy/Alsafadi/McNair discloses the system of claim 8 as described above. Conroy may not explicitly teach wherein the executable instructions further rank the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data.
Alsafadi further teaches wherein the executable instructions further rank the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data (See Paragraph [0018]: The CDSS may operate in a manual mode where a clinician is provided with an ability to effectively handle and extract information which is most valuable in view of user-input context, or choice of a guideline for a critical pathway, and readily make any information in the guideline and/or knowledge base, which the Examiner is interpreting extracting information based on the value of the information to encompass including a list of selected portions of CPGs, and interpreting the clinician's choices as feedback data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Conroy to include ranking the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data as taught by Alsafadi to be combined with Conroy's similarity metric outputs. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
As per independent claim 15, Conroy discloses a computer program product for implementing intelligent clinical practice guidelines by a processor, the computer program 
While Conroy teaches a computer program product for machine learning identification of similarities between a current patient in a certain medical context with a retrospective patient database that includes other patient medical issues and medical procedures, Conroy may not explicitly teach the identifying selected portions of clinical practice guidelines (CPGs) according to matches determined from similarity metrics between the vector representations of the one or more CPG models and the vector representation of one or more patient pathway models.
Alsafadi teaches a computer program product for implementing intelligent clinical practice guidelines by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer- readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that identifies, during a runtime phase under the supervised artificial intelligence-based machine learning operation, selected portions of the CPGs (See Paragraph [0037]: A process is described to automatically make selections and determine the relevant information/parts of a guideline by establishing context, which the Examiner is interpreting the determination of relevant information/parts to encompass identifying selected portions of CPGs.) according to matches determined from similarity metrics between the vector representations of the one or more CPG· models and the vector representation of the patient pathway models (See Paragraph [0032]: The guideline database is preferably searchable for finding and selecting a particular guideline or the 
While Conroy/Alsafadi discloses the computer program product as described above, Conroy/Alsafadi may not explicitly teach […] one or more patient pathway models learned using the historical data containing only structured data stored in the database; and […] one or more CPG models learned using only unstructured data stored in the database and at least one external data source; and […] CPGs describing potential treatments not yet administered to a new patient […].
McNair teaches a computer program product for […] one or more patient pathway models learned using the historical data containing only structured data stored in the database (See col. 24, ll. 41-53: At a high level, embodiments of mapping service to facilitate discovery of new knowledge first by performing concept mapping on the data to determine structured data, which may be codified with a standard clinical nomenclature, which the Examiner is interpreting to encompass the claimed portion when combined with Conroy/Alsafadi.); […] one or more CPG models learned using only unstructured data stored in the database and at least one external data source (See col. 24, ll. 54-67 and col. 25, ll. 1-12: Mapping service receives data from one or more data sources and determines mapped content, a data source may provide data in real-time or near real-time, the data may be unstructured and unstructured data is processed using natural language processing or other data extraction, which the Examiner is interpreting the one or more data sources to encompass the database and at least one external data source when combined with Conroy/Alsafadi.); and […] CPGs describing potential treatments not yet administered to a new patient […] (See col. 43, ll. 5-10: A process is described for selecting care-pathway or future treatment program to implement for the patient and based on the frequently occurring events for each cluster, determining a recommendation for a target patient, which the Examiner is interpreting to encompass the potential treatments not yet administered to a new patient.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Conroy/Alsafadi to include […] one or more patient pathway models learned using the historical data containing only structured data stored in the database; and […] one or more CPG models learned using only unstructured data stored in the database and at least one external data source; and […] CPGs describing potential treatments not yet administered to a new patient […] as taught by McNair 
As per claim 16, Conroy/Alsafadi/McNair discloses the computer program product of claim 15 as described above. Conroy may not explicitly teach wherein the database includes a plurality of patient profiles, and further including an executable portion that: learns the one or more CPG models using a set of the CPGs; or learns the one or more patient pathway models from collected data from the plurality of patient profiles.
Alsafadi teaches a computer program product wherein  the database  includes  a plurality  of  patient profiles, and further including an executable portion that: learns the one or more CPG models using a set of the CPGs (See Paragraph [0018]: The clinical decision support system has access to a set of medical care guidelines and/or knowledge base.); or learns the one or more patient pathway models from collected data from the plurality of patient profiles (See Paragraph [0028]: A patient database is available for storing patient data including information relating to the patient and/or his treatment (such as for storing persona data relating to a plurality of patients).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Conroy to include learning the one or more CPG models using a set of the CPGs as taught by Alsafadi to be combined with Conroy's machine learning model's training data sets. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
As per claim 17, Conroy/Alsafadi/McNair discloses the computer program product of claim 15 as described above. Conroy may not explicitly teach an executable portion that: matches a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model.
Alsafadi teaches a computer program product further including an executable portion that: matches a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model (See Paragraph [0032]: The guideline that is chosen from the guideline database for treatment within a context best matching a combination of at least one of a patient context, user context, care context, etc..). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify matches a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model as taught by Alsafadi to be combined with Conroy’s machine learning model's training data sets and similarity metrics.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy with Alsafadi with the motivation of improving quality of care (See Paragraph [0002] of Alsafadi).
As per claim 18, Conroy/Alsafadi/McNair discloses the computer program product of claim 15 as described above. Conroy may not explicitly teach further including an executable portion that ranks the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data.
Alsafadi teaches a computer program product further including an executable portion that ranks the sorted list of the selected portions of the CPGs for a plurality of patient pathways according to feedback data (See Paragraph [0018]: The CDSS may operate in a manual mode where a clinician is provided with an ability to effectively handle and extract information which .
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. (U.S. Patent Pre-Grant Publication No. 2018/0307995) in view of Alsafadi (U.S. Patent Pre-Grant Publication No. 2008/0097965) in view of McNair et al. (U.S. Patent Publication No. 10,957,449) in further view of Madhavan et al. (U.S. Patent Pre-Grant Publication No. 2019/0355478).
As per claim 7, Conroy/Alsafadi/McNair discloses the method of claim 1 as described above. Conroy/Alsafadi/McNair may not explicitly teach collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network.
Madhavan teaches a method further including collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network (See Paragraph [0046]-[0051]: A quality control process that may be targeted to physicians, patients, epidemiologists, data feedback to the inference engine or other reports to be used with the expert 
As per claim 14, Conroy/Alsafadi/McNair discloses the system of claim 8 as described above. Conroy/Alsafadi/McNair may not explicitly teach wherein the executable instructions further collect and use feedback data to adjust or apply to the one or more CPG models and assist in training the neural network.
Madhavan teaches a system wherein the executable instructions further collect and use feedback data to adjust or apply to the one or more CPG models and assist in training the neural network (See Paragraph [0046]-[0051]: A quality control process that may be targeted to physicians, patients, epidemiologists, data feedback to the inference engine or other reports to be used with the expert system, which the Examiner is interpreting to encompass using feedback data to apply or adjust one or more CPG models and assist in training the neural network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Conroy/Alsafadi/McNair to include collect and use feedback data to adjust or apply to the one or more CPG models and assist in training the neural network as taught by Madhavan. One of ordinary skill in the art before the effective filing date of the 
As per claim 20, Conroy/Alsafadi/McNair discloses the computer program product of claim 15 as described above. Conroy/Alsafadi/McNair may not explicitly teach further including an executable portion that collects and uses feedback data to adjust or apply to the one or more CPG models and assist in training the neural network.
Madhavan teaches a computer program product further including an executable portion that collects and uses feedback data to adjust or apply to the one or more CPG models and assist in training the neural  network  (See Paragraph  [0046]-[0051]: A quality control  process  that may be targeted to physicians,  patients,  epidemiologists, data  feedback  to  the  inference  engine or other reports to be used with the expert system, which the Examiner is interpreting to encompass using feedback data to apply or adjust one or more CPG models and assist in training the neural network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Conroy/Alsafadi/McNair to include collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network as taught by Madhavan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conroy/Alsafadi/McNair with Madhavan with the motivation of improving identification and rank of treatments for patients and physicians (See Background of Madhavan in Paragraph [0005]).

Response to Arguments
In the Remarks filed on January 6, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Alsafadi teaches that the database used to store patient data "refers to a structured storage, but is not limited thereto, and may further refer to a data source that is not structured, such as a repository". Here, the Office appears to be inferring that because both the patient data and the asserted CPGs of Conroy are stored in the database, and the database may contain structured and unstructured data, that this satisfies the elements of the claim. the claims stated "wherein the artificial neural network generates one or more patient pathway models learned using the historical data containing only structured data stored in the database" and "wherein the neural network generates one or more CPG models learned using only unstructured data stored in the database and at least one external data source". In the instant response, however, Applicants have further qualified these elements to recite that the patient pathway models are learned using only structured data (e.g., patient records) and the CPG models are learned using only unstructured data, and some of this data is stored externally to the patient records (e.g., websites, online papers, etc.); and (2) Conroy and Alsafadi when considered in combination together as a whole, do not teach, suggest or otherwise make obvious "a sorted list of those of the selected portions of the CPGs being most similar to the ordered sequence of medical events of the one of more patient pathways is provided as output". Here, the CPGs are what is sorted and provided as a sorted list for a given health input. Indeed, Conroy does not even provide a 'sorted list' but rather a cluster or 'cohort' of similar patients. Merely clustering patients into a similar cohort does not equate to displaying a list in a sorted manner based on 
In response to argument (1), the Examiner has updated the 35 U.S.C. 103 rejection(s) to address the newly amended claim portions. The Examiner has supplemented the combination of Conroy and Alsafadi with McNair et al. (U.S. Patent Publication No. 10,957,449) to address the claimed portions of "wherein the artificial neural network generates one or more patient pathway models learned using the historical data containing only structured data stored in the database" and "wherein the neural network generates one or more CPG models learned using only unstructured data stored in the database and at least one external data source" as rejected above. Furthermore, the Examiner points to col. 24, ll.  54-67 to address some of this data is stored externally to the patient records (e.g., websites, online papers, etc.) as in the col. 24, ll. 54-67 discloses that the examples of data sources include EHRs, literature, clinical studies, or trials, and spending information, which the Examiner is interpreting to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) still stand. 
In response to argument (2), the Examiner does not find the Applicant’s arguments persuasive. The Examiner asserts that Conroy and Alsafadi when considered in combination together as a whole do teach "a sorted list of those of the selected portions of the CPGs being most similar to the ordered sequence of medical events of the one of more patient pathways is provided as output" as in Paragraph [0010] of Conroy teaches that the pool of template similarity 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purdie et al. (U.S. Patent Pre-Grant Publication No. 2016/0140300), describes methods and systems for generating a proposed treatment plan by machine learning that is based on historical data, Gancarz et al. (U.S. Patent Pre-Grant Publication No. 2013/0151383), describes a system for automatically recommending treatments for accounts by analyzing and scoring the account to be compared with historical accounts, and Stahl et al. ("GDSI: a Web­ based decision support system to facilitate the efficient and effective use of clinical practice guidelines"), describes improving CPG efficacy by utilizing information systems that make CPGs and related patient-specific decision support functions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626